Citation Nr: 1130304	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-35 192	)	DATE
	)
	)


THE ISSUE

Whether a July 1992 decision of the Board of Veterans' Appeals, which denied entitlement to service connection for pelvic inflammatory disease with an ovarian cyst, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of whether new and material evidence has been received to reopen a claim for service connection for an ovarian cyst, chronic yeast infections, and for pelvic inflammatory disease; entitlement to service connection for chronic yeast infections and adenomyosis (previously claimed as pelvic inflammatory disease); entitlement to an effective date earlier than October 3, 2003 for the grant of service connection for right carpal tunnel syndrome; and entitlement to an effective date earlier than April 1, 2005 for the award of a 30 percent rating for service-connected right carpal tunnel syndrome are the subjects of a separate decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The moving party is a Veteran who had active service from October 1985 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, received by the Regional Office (RO) in October 2003 and by the Board in December 2009, in which the moving party alleges CUE in a prior Board decision.


FINDING OF FACT

The July 1992 Board decision did not address evidence of record showing the Veteran had an ovarian cyst during service; however, as radiographic studies and laparoscopic surgery following service failed to show that an ovarian cyst or pelvic inflammatory disease was present contemporaneous with her claim for service connection, the outcome of the claim would not have been manifestly different. 


CONCLUSION OF LAW

The July 1992 Board decision that denied entitlement to service connection for pelvic inflammatory disease with an ovarian cyst did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requests a revision of a July 1992 Board decision that denied entitlement to service connection for pelvic inflammatory disease with an ovarian cyst.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400 through 20.1411.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  A CUE motion may be filed at any time.  38 C.F.R. § 20.1404(c), (d).  

The Veteran's motion for revision of the July 1992 Board decision was received by the Roanoke, Virginia RO on October 3, 2003 and by the Board in December 2009.  

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  Id.

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) The Secretary's failure to fulfill the duty to assist; and, (3) A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

The Board issued a decision on July 1, 1992, denying the claim for service connection for pelvic inflammatory disease with an ovarian cyst.  The Board noted that contrary to the Veteran's assertions, the evidence showed that when examined for enlistment purposes, she reported having been treated for pelvic inflammatory disease in 1980 prior to service; and although she claimed to have initially developed pelvic inflammatory disease or ovarian cysts in service, her service treatment records to include her separation examination did not reveal that this was the case.  The Board found that her service treatment records did not reflect evidence of pelvic inflammatory disease or ovarian cysts.  Finally, the Board noted that post-service VA medical records, to include a report of a January 1991 laparoscopy, did not reveal evidence of pelvic inflammatory disease with ovarian cysts.

The evidence of record at that time included service treatment records and VA examination and treatment records.  In a January 1985 enlistment report of medical history, the Veteran identified a history of pelvic inflammatory disease and yeast infection in 1980 with no recurrence.  Her service treatment records contained many complaints of abdominal or menstrual cramps and abdominal pain.  Diagnoses included dysmenorrhea, menstrual cramps, premenstrual syndrome, and gardnerella.  A November 1988 pelvic ultrasound study identified a single large cyst at the right ovary.

A VA examination report dated in November 1990 referred to an August 1990 VA Women's Health Clinic progress note to address the genitourinary and pelvic criteria of the examination.  In the August 1990 note, the Veteran complained of left lower quadrant pain and stated that she was diagnosed with an ovarian cyst on sonar examination, with the last cyst in 1989.  Reported examination findings included adnexa negative on right, adnexa tender on left, cervix okay.  

A December 1990 rating decision denied entitlement to service connection for pelvic inflammatory disease, ovarian cyst, and yeast infections.  In one paragraph, the decision described a 1980 history of pelvic inflammatory disease and yeast infection noted on entrance examination and remarked that ovarian cyst was not shown.  In a later paragraph, the RO stated that "ovarian cyst and pelvic inflammatory disease were conditions [that] preceded service and were not shown to be aggravated."

In December 1990 and January 1991 VA gynecology notes, she again complained of persistent pelvic pain for six years.  A January 1991 pelvic ultrasound report detailed that the uterus, ovaries, endocervical stripe, and cervix appeared normal, and there were no abnormal masses seen in the pelvis.  The impression was normal ultrasound of the pelvis.  A general surgery post-operative note dated in [February] 1991 indicated that a laparoscopy at the end of January 1991 was normal.  The assessment was negative laparoscopy; no evidence of ovarian cysts or endometriosis; may have possible adenomyosis.

A May 1991 rating decision confirmed the previous denial for pelvic inflammatory disease with ovarian cyst.

Turning to the substance of the motion, the moving party contends that CUE in a July 1992 Board decision is shown by a November 1988 Navy radiological report that very clearly states "single large cyst at the right ovary" contrary to the Board's conclusion that service treatment records did not reveal evidence of pelvic inflammatory disease with ovarian cyst.  She also highlighted that the service entrance examination made no mention of an ovarian cyst and that the examining physician took her statement regarding a 1980 yeast infection out of context, adding that "simple yeast infections do not constitute pelvic inflammatory disease."  She concluded that VA clearly erred in its decision by overlooking existing evidence of record, which showed "no recurrence of [pelvic inflammatory disease] nor a cyst of any kind for the prior [eight] years before service.  The cyst, along with the disease, occur [sic] only in the service records."  Alternatively, she suggested that if, in fact, there was prior pelvic inflammatory disease, then the appearance of a cyst confirmed aggravation of the condition.  In closing, she asserted that her condition began in service and continued to exist at the present time.

Upon review of the record, the Board acknowledges that the 1992 Board decision did not address the 1988 service treatment record showing that the Veteran, did, in fact, have an ovarian cyst in service.  Thus, the correct facts were not considered and to this extent there was error in the 1992 Board decision in concluding there was no evidence of an ovarian cyst in service.  However, to reverse or revise a Board decision based on CUE, the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  38 C.F.R. § 20.1403(c).

Here, the evidence of record does not reflect that outcome would have been different even if the Board had addressed the November 1988 report showing an ovarian cyst.  Although the Veteran was shown to have an ovarian cyst in November 1988, there was no other evidence of record before the Board in July 1992 showing that she continued to have an ovarian cyst close in time to her discharge from service in May 1990 and during the course of her original claim.  In this regard, a January 1991 pelvic ultrasound report detailed that the uterus, ovaries, endocervical stripe, and cervix appeared normal, and there were no abnormal masses seen in the pelvis.  The impression was normal ultrasound of the pelvis.  A general surgery post-operative note dated in February 1991 indicated that a laparoscopy at the end of January 1991 was normal.  There was no diagnosis of pelvic inflammatory disease or ovarian cyst shortly before discharge from service or during the course of the Veteran's claim following service.

To establish service connection, first and foremost, there must be a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  While the Veteran had an ovarian cyst in 1988, there was no evidence of record at the time of the 1992 Board decision showing that the in-service ovarian cyst continued and was present during the course of her claim.  Indeed, the evidence following service actually confirms, via surgery, that she did not have an ovarian cyst.  None of the evidence reflects that the Veteran had pelvic inflammatory disease in service or at any time during the course of her original claim.  

The evidence does not establish that the Veteran was diagnosed with pelvic inflammatory disease and/or an ovarian cyst at any time during the course of her original claim, or even contemporaneous to her discharge from service.  Thus, the absence of medical evidence diagnosing pelvic inflammatory disease and an ovarian cyst following service provides more than adequate support for the Board's 1992 denial of her claim for service connection.  The Board acknowledges that the surgical report, after noting the normal findings, indicated that the Veteran "may have possible adenomyosis".  However, such statement is speculative in nature and provides no definitive diagnosis.  Moreover, any failure to obtain a medical opinion to clarify such, to the extent there was a duty to do so, cannot amount to CUE.  38 C.F.R. § 20.1403(d)(2) (failure in the duty to assist is not CUE).

In short, it is not absolutely clear that the Veteran's claim for service connection for pelvic inflammatory disease with ovarian cyst would have been granted had the error in the 1992 Board decision (failure to acknowledge the November 1988 ovarian cyst) not been made.  Put another way, reasonable minds could conclude that because the post-service ultrasound and laparoscopic examination were normal, the Veteran did not have the disability for which she was claiming service connection and therefore, the criteria for establishing service connection were not met.  

Accordingly, while there was error in the 1992 Board decision in failing to consider evidence showing an ovarian cyst in 1988 in service, such error does not rise to the level of CUE as it is not absolutely clear that the outcome of the claim would have been manifestly different but for the alleged error.  Thus, the motion for revision of the July 1992 Board decision on the basis of CUE is denied. 


ORDER

The motion alleging CUE in the July 1992 Board decision, which denied entitlement to service connection for pelvic inflammatory disease with an ovarian cyst, is denied.



                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



